     Case 1:19-cr-00076-DAD-BAM Document 46 Filed 11/02/20 Page 1 of 3

 1   ANTHONY P. CAPOZZI, CSBN: 068525
     LAW OFFICES OF ANTHONY P. CAPOZZI
 2   1233 W. SHAW AVE., SUITE 102
     FRESNO, CALIFORNIA 93711
 3   PHONE: (559) 221-0200
     FAX: (559) 221-7997
 4   EMAIL: Anthony@capozzilawoffices.com
     www.capozzilawoffices.com
 5
 6   ATTORNEY FOR Defendant,
     JOSE LUIZ RIVAS, JR.
 7
 8
 9                               UNITED STATES DISTRICT COURT

10                              EASTERN DISTRICT OF CALIFORNIA

11                                             ******

12   UNITED STATES OF AMERICA,                          Case No.: 1:19-CR-00076 DAD-BAM
13                 Plaintiff,
14                                                      STIPULATION AND ORDER TO
                                                        CONTINUE SENTENCING HEARING
15          v.
16
                                                        Date: November 30, 2020
17   JOSE LUIZ RIVAS, JR.,                              Time: 10:00 a.m.
                                                        Courtroom: 5
18                 Defendant.
19
20   TO:    THE HONORABLE COURT AND TO THE ASSISTANT UNITED STATES
            ATTORNEY:
21
22          This case is set for sentencing on November 30, 2020. On May 13, 2020, this Court issued
23   General Order 618, supplementing prior orders issued on March 12, 17, 18, 30, and April 17,
24   2020, addressing COVID-19 and attendant public health advisories. This court declared a judicial
25   emergency on April 9, 2020, pursuant to 18 U.S.C. § 3174, and the Ninth Circuit Judicial
26   Council’s Order of April 16, 2020, continuing this court’s judicial emergency for an additional
27   one-year period and suspending the time limits of 18 U.S.C. § 3161(c) until May 2, 2021.
28
                                            STIPULATION

                                                    1
     Case 1:19-cr-00076-DAD-BAM Document 46 Filed 11/02/20 Page 2 of 3

 1          Plaintiff United States of America, by and through its counsel of record, and defendant,
 2   by and through defendant’s counsel of record, hereby stipulate as follows:
 3          1.     By previous order, this matter was set for sentencing on November 30, 2020.
 4          2.     By this stipulation, defendant now moves to continue the sentencing until
 5   February 22, 2021.
 6          3.     The parties agree and stipulate, and request that the Court find the following:
 7                 a)      The government does not object to the continuance.
 8                 b)      In addition to the public health concerns cited by General Orders 611 and
 9          presented by the evolving COVID-19 pandemic, an ends-of-justice delay is particularly
10          apt in this case because:
11                         (i) The defendant does not consent to proceed using videoconferencing (or
12                         telephone conferencing if videoconferencing is not reasonably available)
13                         pursuant to General Orders 614, 620 and 624.
14          IT IS SO STIPULATED.
15                                             Respectfully submitted,
16    DATED:      October 30, 2020       By: /s/ Thomas M. Newman
17                                           THOMAS M. NEWMAN
                                             Assistant United States Attorney
18
19
20    DATED:      October 30, 2020       By: /s/ Anthony P. Capozzi
                                             ANTHONY P. CAPOZZI
21                                           Attorney for Defendant JOSE LUIZ RIVAS, JR.
22
23
24
25
26
27
28
                                                ORDER


                                                    2
     Case 1:19-cr-00076-DAD-BAM Document 46 Filed 11/02/20 Page 3 of 3

 1          IT IS SO ORDERED that the Sentencing Hearing is continued from November 30, 2020,
 2   to February 22, 2021, at 10:00 a.m. before District Judge Dale A. Drozd.
 3
     IT IS SO ORDERED.
 4
 5      Dated:    October 30, 2020
                                                       UNITED STATES DISTRICT JUDGE
 6
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28



                                                   3
